Exhibit 10.18

 

FOURTH AMENDMENT

OF THE

SKY FINANCIAL GROUP, INC. EMPLOYEE STOCK OWNERSHIP PENSION PLAN

(As Amended and Restated Effective January 1, 2001)

 

WHEREAS, Sky Financial Group, Inc. (the “Company”) maintains the Sky Financial
Group, Inc. Employee Stock Ownership Pension Plan (the “Plan”); and

 

WHEREAS, the Company has delegated authority to amend the Plan to the Sky
Financial Group, Inc. Benefit Plans Committee (the “Committee”), and the
Committee has determined that amendment of the Plan is necessary and desirable.

 

NOW, THEREFORE, pursuant to the power reserved to the Company by Section 9.01 of
the Plan, and by virtue of the authority delegated to the Committee, the Plan,
as previously amended, is hereby further amended, in the following particulars:

 

1. By substituting the following sentence for the sentence immediately following
subparagraph (e) of Section 1.03 of the Plan, effective as of December 1, 2002:

 

“Notwithstanding the foregoing, until January 1, 2003, the ‘Annual Compensation’
of any Participant employed by Celaris Group, Inc. or Value Added Benefits, Ltd.
(including any such Participant employed by Sky Insurance who was previously
employed by Celaris Group, Inc. or Valued Added Benefits, Ltd.) as a ‘Producer
With Management Responsibilities,’ will not include any commissions received by
such Participant for services performed as a Producer With Management
Responsibilities.”

 

2. By substituting the following sentence for the second sentence of Section
2.01 of the Plan, effective as of January 1, 2003:

 

“Each Employee of Celaris Group, Inc. or Value Added Benefits, Ltd. (including
each Employee of Celaris Group, Inc. or Value Added Benefits, Ltd. who becomes
or has become an Employee of Sky Insurance) shall participate in the Plan on or
after April 1, 2002 and before January 1, 2003, solely in accordance with
Section 2.04 of the Plan.”



--------------------------------------------------------------------------------

 

3. By substituting the following for paragraph (d) of Section 2.01 of the Plan,
effective as of January 1, 2003:

 

“(d) the Employee is not subject to an employment agreement that provides that
the Employee is not entitled to contributions under an employer-sponsored
pension or employee stock ownership plan.”

 

4. By adding the phrase “and continuing until December 31, 2002” immediately
after the date “April 1, 2002” in the first sentence of Section 2.04 of the
Plan, effective as of December 1, 2002.

 

*        *        *

 

I, Thomas A. Sciorilli, on behalf of the Sky Financial Group, Inc. Benefit Plans
Committee, hereby certify that the foregoing is a correct copy of a resolution
duly adopted by the Committee on November 13, 2002 and that the resolution has
not been changed or repealed.

 

SKY FINANCIAL GROUP, INC.

BENEFIT PLANS COMMITTEE

By:

 

--------------------------------------------------------------------------------

   

A Member of the Committee

 

-2-